              Case 1:20-mj-05276-UA Document 8 Filed 10/26/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA
                                                                         Affirmation in Support of
                           v.                                Application for Order of Continuance

 RONALD ROMANO,                                                                      20 Mag. 5276

                                     Defendant.
 -------------------------------------------------------X

State of New York                                   )
County of New York                                  : ss.:
Southern District of New York                       )

        Nicholas W. Chiuchiolo, pursuant to Title 28, United States Code, Section 1746, hereby

declares under penalty of perjury:

        1. I am an Assistant United States Attorney in the Office of Audrey Strauss, Acting United

States Attorney for the Southern District of New York. I submit this affirmation in support of an

application for an order of continuance of the time within which an indictment or information

would otherwise have to be filed, pursuant to 18 U.S.C. ' 3161(h)(7)(A).

        2. RONALD ROMANO was arrested on May 26, 2020. The defendant was charged in a

complaint dated May 21, 2020, with violations of 18 U.S.C. §§ 1349, 1343, 2, and 371. The

defendant was presented before Magistrate Judge Ona T. Wang on May 26, 2020, and was

represented by Mark Macron, Esq. Judge Wang ordered the defendant released subject to certain

conditions.

        3. At presentment, defense counsel consented to a waiver of his client=s right pursuant to

Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within 14 days of the


                                                        3
             Case 1:20-mj-05276-UA Document 8 Filed 10/26/20 Page 2 of 5




initial appearance. Accordingly, under the Speedy Trial Act the Government initially had 30 days

to file an indictment or information.

          4. On or about June 17, 2020, the Government submitted to the Honorable James L. Cott,

with the consent of defense counsel, a request for a 30-day adjournment of the date by when the

Government must file an indictment or information, which Judge Cott signed on or about that same

day.

          5. On or about June 30, 2020, Mark Macron, Esq., counsel for RONALD ROMANO,

consented to an additional 30-day continuance of the date by when the Government must file an

indictment or information so that the parties can continue to discussion a pretrial disposition of

this matter. On or about July 16, 2020, the Honorable Robert W. Lehrburger, United States

Magistrate Judge for the Southern District of New York, adjourned the date by when the

Government must file an information or indictment until August 26, 2020. On or about August

19, 2020, the Honorable Debra Freeman, United States Magistrate Judge for the Southern District

of New York, adjourned the date by when the Government must file an indictment or information

until September 25, 2020. On or about September 25, 2020, the Honorable Sarah Netburn, United

States Magistrate Judge for the Southern District of New York, adjourned the date by when the

Government must file an indictment or information until October 26, 2020.

          6. On or about October 19, 2020, Mark Macron, Esq., counsel for RONALD ROMANO,

consented to an additional 30-day continuance of the date by when the Government must file an

indictment or information so that the parties can continue to discuss a pretrial disposition of this

matter.




                                                 4
           Case 1:20-mj-05276-UA Document 8 Filed 10/26/20 Page 3 of 5




       Accordingly, the new date by when the Government must file an indictment or information

would be November 25, 2020.

       6. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
       October 21, 2020



                                             __________________________
                                             NICHOLAS W. CHIUCHIOLO
                                             Assistant United States Attorney
                                             212-637-1247




                                                 5
            Case 1:20-mj-05276-UA Document 8 Filed 10/26/20 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA

                           v.                                            Order of Continuance

 RONALD ROMANO,                                                                  20 Mag. 5276

                                     Defendant.
 -------------------------------------------------------X

        Upon the application of the United States of America and the affirmation of Nicholas W.

Chiuchiolo, Assistant United States Attorney for the Southern District of New York, it is found

that RONALD ROMANO, the defendant, who was arrested on May 26, 2020, and who was

charged with violations of 18 U.S.C. §§ 1343, 1349, 2, and 371 in a complaint dated May 21, 2020;

        It is further found that the defendant was presented before Magistrate Judge Ona T. Wang

on May 26, 2020, and was ordered released subject to certain conditions;

        It is further found that RONALD ROMANO waived his right to a preliminary hearing, and

Magistrate Judge Wang set June 25, 2020 as the date by when the Government must file an

indictment or information;

        It is further found that on or about June 17, 2020, the Honorable James L. Cott, United

States Magistrate Judge for the Southern District of New York, adjourned the date by when the

Government must file an indictment or information until July 27, 2020;

        It is further found that on or about July 16, 2020, the Honorable Robert W. Lehrburger,

United States Magistrate Judge for the Southern District of New York, adjourned the date by when

the Government must file and indictment or information until August 26, 2020;
           Case 1:20-mj-05276-UA Document 8 Filed 10/26/20 Page 5 of 5




       It is further found that on or about August 19, 2020, the Honorable Debra Freeman, United

States Magistrate Judge for the Southern District of New York, adjourned the date by when the

Government must file an indictment or information until September 25, 2020;

       It is further found that on or about September 25, 2020, the Honorable Sarah Netburn,

United States Magistrate Judge for the Southern District of New York, adjourned the date by when

the Government must file an indictment or information until October 26, 2020;

       It is further found that the Government has requested a continuance of 30 days of the

preliminary hearing date, and that Mark Macron, Esq., counsel for RONALD ROMANO, has

advised the attorneys for the Government that his client consents to a 30-day adjournment of the

date by when the Government must file an indictment or information so that the parties can

continue to discuss a pretrial disposition of this matter;

       It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is

       ORDERED that the request for a continuance pursuant to 18 U.S.C. '3161(h)(7)(A) is

hereby granted until November 25, 2020 for RONALD ROMANO.

Dated: New York, New York
       October 26, 2020



                                               ____________________________________
                                               ONA T. WANG
                                               UNITED STATES MAGISTRATE JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK
